                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 123BCDC3-A64A-4482-A74C-95DD099634CF   12   Filed 06/05/20   Page 1 of 5




         Jesse Merrithew, OSB No. 074564
         Email: jesse@lmhlegal.com
         Viktoria Safarian, OSB No. 175487
         Email: viktoria@lmhlegal.com
         Levi Merrithew Horst PC
         610 SW Alder Street, Suite 415
         Portland, Oregon 97205
         Telephone: (971) 229-1241

         Juan C. Chavez, OSB No. 136428
         Email: jchavez@ojrc.info
         Brittney Plesser, OSB No. 154030
         Email: bplesser@ojrc.info
         Alex Meggitt, OSB No. 174131
         Email: ameggitt@ojrc.info
         Franz H. Bruggemeier, OSB No. 163533
         Email: Fbruggemeier@ojrc.info
         Oregon Justice Resource Center
         PO Box 5248
         Portland, OR 97208
         Telephone: 503 944-2270

         J. Ashlee Albies, OSB No. 051846
         Email: ashlee@albiesstark.com
         Whitney B. Stark, OSB No. 090350
         Email: whitney@albiesstark.com
         Maya Rinta, OSB No. 195058
         Email: maya@albiesstark.com
         Albies & Stark LLC
         1 SW Columbia St. Suite 1850
         Portland, Oregon 97204
         Telephone: (503) 308-4770
         Facsimile: (503) 427-9292

         Attorneys for Plaintiffs

                                       UNITED STATES DISTRICT COURT
                                            DISTRICT OF OREGON
                                            PORTLAND DIVISION
          DON’T SHOOT PORTLAND, et al.
                                                             Case No.
                   Plaintiffs
                                                             DECLARATION IN SUPPORT OF PETITION
                   v.                                        FOR TEMPORARY RESTRAINING ORDER

          CITY OF PORTLAND, a municipal corporation,

                   Defendant.



          Page 1           DECLARATION OF KEVIN WILBANKS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 123BCDC3-A64A-4482-A74C-95DD099634CF       12    Filed 06/05/20       Page 2 of 5




         I, Kevin Wilbanks, declare as follows pursuant to 28 USC § 1746:

         1.      I have personal knowledge of the information contained in this declaration. If called upon

         to do so, I could and would competently testify regarding the matters set forth herein.

         2.      I have been living in the greater Portland area for the last five years.

         3.      On Sunday, May 31, 2020 around 6:30 I went with my friends to a protest starting near

         Laurelhurst Park. I went to the protest not to riot or loot or incite any violence. I went in solidarity

         with my BIPOC friends and community members, to be allies and accomplices, and to help

         amplify their voices and have them finally heard. We also went to provide tear gas and other

         medical support in case the police decided to start firing tear gas and other weapons at the crowd

         like they did the day prior.

         4.      I marched with the group around the area, before eventually making our way towards the

         Justice Center. We didn't want any violence, and for hours I didn’t see any.

         5.      I arrived at the Justice Center around 9:30pm, after the mandated curfew was in place. At

         first, it really seemed like the officers were willing to listen. It took a while, but they finally

         acknowledged us and agreed to have a conversation between some of the de facto protest leaders

         and the Chief of Police. Some of the police even took a knee in apparent solidarity.

         6.      Around 10:45pm, some of the de facto protest leaders and officers went inside to talk. With

         no warning or explanation, the officers outside yelled at us and told us over the loudspeaker to

         move away from the area, even though we had just previously been told to sit and wait for the

         conversation to conclude.

         7.      I complied and moved, but tensions started rising as the threats continued to come from the

         officers. They eventually explained what the cause of the orders were (the orders were supposedly

         given because there was a rumor that someone was trying to break into the courthouse) and said

         we could move back to the street.

          Page 2          DECLARATION OF KEVIN WILBANKS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 123BCDC3-A64A-4482-A74C-95DD099634CF     12    Filed 06/05/20    Page 3 of 5




         8.     My friends and I, and the vast majority of the other protesters in the area near me remained

         peaceful. I saw a few agitators from the protestor side tagging and throwing fireworks. Again, the

         crowd didn't want that, and it only happened after the officers flexed their power and threatened us

         with violence.

         9.     Around 11:30pm, officers started indiscriminately firing tear gas, flash bangs, and rubber

         bullets on the entire crowd. The pain was substantial; for my eyes, it was at least a 7 out of 10 on

         the pain scale. Some of my friends who breathed in more of the tear gas than me told me that their

         throats and lungs were a 7-9 on the pain scale. It caused extreme disorientation; my eyes

         effectively sealed themselves shut for a time while I was unable to really breathe. We had supplies

         (milk, milk of magnesia) on hand to flush our eyes quickly, but they were still very sensitive and

         raw for most of the night. They chased us into several smaller groups while yelling over their

         loudspeaker for us to leave downtown.

         10.    My friends and I came to the protest partly to support others, so we paid a lot of attention

         to others being affected by the gas. Most people looked to be experiencing it as intensely as my

         friends and I were, in terms of pain levels and side effects.

         11.    We came across one couple whose eyes were completely red, as they were not informed or

         prepared for the effects and were right in the middle of a cloud. The gentleman in the couple could

         barely speak or open his eyes, even after we tried flushing them out.

         12.    Further, we met up with a visitor to town who had unintentionally gotten caught up in the

         violence. He told us that he was hit with the gas and was curled up in a corner in a parking garage

         for 10 minutes waiting for the pain and confusion to subside.

         13.    As we tried to navigate our way through downtown to the bridges to cross over into SE

         Portland, we ran into SWAT teams with more gas and more bullets at every corner. At one point, I

         saw what looked like police vehicles driving through a crowd of people while appearing to shoot

          Page 3          DECLARATION OF KEVIN WILBANKS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 123BCDC3-A64A-4482-A74C-95DD099634CF     12   Filed 06/05/20      Page 4 of 5




         pepper spray out their windows.

         14.     I did not fight back. I tried to remain calm and move in the general directions the officers

         were pushing us. But they pushed us in circles. The police continued to hit us with tear gas and

         flash bangs. The gas continued the harm to my eyes, lungs, and throat and my friends were

         complaining of pain. Some of us were coughing and wheezing most of the night after getting

         caught in the tear gas a few times, and one friend nearly threw up.

         15.     Then, as we were walking down a street towards the Waterfront, officers pulled up behind

         us and fired at our group up with rubber bullets, tear gas, and a flash bang. I was hit four times by

         the bullets—once on each leg, once on my hip, and one on my rear. My friends were also hit, both

         by bullets and tear gas canisters. The officers fired at us as we were calmly walking away, trying

         to comply with their orders. Not only that, but they waited until they were right next to us to do

         so—they appeared to be no more than 10-15 feet between us and them as they fired.

         16.     The cat-and-mouse game continued for a while as we tried to navigate through downtown

         streets and make it back to a bridge. The police kept firing, though we were fortunately not hit

         again. We eventually made it to a bridge, called for a rescue pick-up around 12:30am, and went

         home.

         17.     Some of my friends were still feeling pain the tear gas in their throats and lungs the next

         day.

         18.     My friends and I were terrified by what happened that night. Several of us are experiencing

         trauma symptoms. We have been talking about our fears of exposure to illnesses and hope to

         specifically get tested for COVID-19. Some of my friends have worked up the courage to go back

         out protesting.

         ///

         ///

          Page 4           DECLARATION OF KEVIN WILBANKS
                         Case 3:20-cv-00917-HZ Document
DocuSign Envelope ID: 123BCDC3-A64A-4482-A74C-95DD099634CF   12    Filed 06/05/20     Page 5 of 5




         I declare under penalty of perjury under the laws of the United States of America that the

         foregoing is true and correct.

         Executed on June 5, 2020.




                ________________________________
                KEVIN WILBANKS




          Page 5         DECLARATION OF KEVIN WILBANKS
